Elliott, C. J.
Before any evidence was introduced by either of the parties, the court, as the record recites, ordered and announced to the parties that each party “ would be limited to three witnesses to any one fact.” No objection was made to this order, and the appellee having introduced his evidence, the appellant introduced three witnesses to one fact, and offered the testimony of another to the same effect, proposing, at the time, to, pay the costs, but the court, on the motion of the appellee, refused to permit the witness to testify.
If the appellant had objected to the order of the court at the time it was announced, or had then suggested that she proposed to introduce more than three witnesses to one fact, ■we should have had a very different case .from that which the record actually presents. Instead of objecting, she waited until the appellee had introduced his evidence, and then, for the first time, objected to the order of the court, and by adopting this course, she tacitly acquiesced in the ruling, and accepted it as governing the case. It would be unjust to permit a party to wait until his adversary has delivered all of his evidence in conformity to the rule declared at the opening of the case, and then violate the rule laid down by the court by introducing more than the number of witnesses specified by the order. If counsel had desired or expected to introduce more than three witnesses they should have objected to the order at the time it was announced, or have suggested their intention to call a greater number of witnesses.
There is gvidence supporting the verdict, and a long settled rule forbids our.interference.
Judgment affirmed.